PER CURIAM:
Trevor Little petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his petition for writ of audita querela. He seeks an order from this court directing the district court to act. We find the present record does not reveal undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.